Exhibit 10.13

 

EXECUTIVE BONUS PROGRAM

 

Executive Bonus Program

 

Executives of the company are generally compensated through base salary,
performance based annual bonus and long-term option grants. This approach allows
the company to annually review the performance of the executive against their
individual goals, corporate or divisional goals and overall market
considerations.

 

The potential realization from these awards is directly related to the
continuing success of the Company as measured by increasing shareholder value.

 

Each year, the company sets specific strategic goals by which each executive is
measured. Individual performance factors are relevant to the area of
responsibility for each executive, and include division performance where
appropriate.

 

Executive compensation is evaluated against other comparable salary and
incentive data within the medical device industry. Each year, the Compensation
Committee reviews this data for each executive and recommends to the Hologic
Board of Directors a compensation strategy for each of the executive officers.
Incentive cash bonuses, where applicable are awarded annually and may represent
up to 100% of the executives base compensation. Stock options and stock grants
are often awarded at this time as well.